Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 11/29/2021
Claims 4-6 and 10-12 have been cancelled
Claims 1-3 and 7-9 have been submitted for examination
Claims 1-3 and 7-9 have been allowed
Allowable Subject Matter
1.	Claims 1-3 and 7-9 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a parity puncturing apparatus and method for fixed length signaling information are disclosed. A parity puncturing apparatus according to an embodiment of the present invention includes memory configured to provide a parity bit string for parity puncturing for the parity bits of an LDPC codeword whose length is 16200 and whose code rate is 3/15, and a processor configured to puncture a number of bits corresponding to a final puncturing size from the rear side of the parity bit string.
30 	
However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“An inverse parity puncturing apparatus, comprising: a process configured to perform de-puncturing corresponding to a final puncturing size, thereby generating parity values corresponding to parity bits of an LDPC codeword whose length is 16200 and whose code rate is 3/15; and memory configured to store the parity values, wherein: the final puncturing size is calculated using a temporary puncturing size, a number of transmission bits, and a temporary number of transmission bits; the number of transmission bits is calculated using the temporary number of transmission bits and a modulation order; the temporary number of transmission bits is calculated using a difference between a sum of a length of a BCH-encoded bit string and 12960, and the temporary puncturing size; the temporary puncturing size is calculated using a first integer, multiplied by a difference between a length of an LDPC information bit string and the lenqth of the BCH- encoded bit string, and a second inteqer different from the first integer, and 2Application No. 17/021,025 Docket No. 022096.0064C1C1 the second inteqer is 9360, the modulation order is 2 that corresponds to the QPSK and the first inteqer is 0 so that the temporary puncturinq size is calculated without considerinq the difference between the lenqth of the LDPC information bit strinq and the lenqth of the BCH-encoded bit strinq.: An inverse parity puncturing apparatus, comprising: a process configured to perform de-puncturing corresponding to a final puncturing size, thereby generating parity values corresponding to parity bits of an LDPC codeword whose length is 16200 and whose code rate is 3/15; and memory configured to store the parity values, wherein: the final puncturing size is calculated using a temporary puncturing size, a number of transmission bits, and a temporary number of transmission bits; the number of transmission bits is calculated using the temporary number of transmission bits and a modulation order; the temporary number of transmission bits is calculated using a difference between a sum of a lenqth of a BCH-encoded bit strinq and 12960, and the temporary puncturing size; the temporary puncturing size is calculated usinq a first integer, multiplied by a difference between a lenqth of an LDPC information bit strinq and the lenqth of the BCH- encoded bit string, and a second inteqer different from the first integer, and 2Application No. 17/021,025 Docket No. 022096.0064C1C1 the second inteqer is 9360, the modulation order is 2 that corresponds to the QPSK and the first inteqer is 0 so that the temporary puncturinq size is calculated without considerinq the difference between the lenqth of the LDPC information bit strinq and the lenqth of the BCH-encoded bit string.”
	Claims 2-3 depend from claim 1, are also allowable.
	Claim 7 is allowable for the same reasons as per Claim 1.
	Claims 8-9 depend from claim 7, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112